Citation Nr: 1710459	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  06-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include generalized body
aches.

2. Entitlement to service connection for multiple joint arthritis to exclude bilateral shoulder arthritis, and to include as due to fibromyalgia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from September 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois.  

This case was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in August 2011, and has now been returned to the Board for further adjudication.  Although the issue of entitlement to service connection for hearing loss was remanded to the AOJ in the Board's August 2011 Board decision, this claim was subsequently granted in a September 2014 rating decision.  Additionally, the Board notes that because the AOJ granted entitlement to service connection for bilateral shoulder disabilities including arthritis subsequent to the last Board remand decision, the Board has rephrased the issue on appeal to exclude entitlement to service connection for those conditions.

Additionally, the Board further notes that the Veteran testified before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for multiple joint arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent, credible and probative evidence of record is in equipoise as to whether the Veteran's fibromyalgia is etiologically related to his active duty service.


CONCLUSION OF LAW

Fibromyalgia was incurred in active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for fibromyalgia.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, the Board notes that veterans are presumed to have entered service in sound condition as to their health. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service. Id.  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  See id. The term "noted" denotes only such conditions as are recorded in examination reports. A reported history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See id.  

In this case the Veteran, who served on active duty in the U.S. Air Force from September 1969 to July 1973, was diagnosed with fibromyalgia in October 1999 based on "positive point tenderness in over 7 of the 11 points needed to diagnose fibromyalgia," including pain over sternal points, nape, post-elbow, lower back bilaterally, and the bilateral anterior medial knees.  The Veteran reported onset of fibromyalgia symptoms in 1972 and has provided extensive April 2011 hearing testimony as to the stressful nature of his service in Guam during the Vietnam era, at which time the Veteran served as a jet engine mechanic.  Specifically, he testified that he began to experience generalized body aches during his period of active service, concentrated in the legs, chest, abdomen, and shoulders.  He further testified that this pain had existed continuously since separation, and that he sought treatment within a year following discharge, although the Board notes that multiple searches to locate these records have yielded negative results. The Veteran also testified that his arthritis diagnoses are likely related to his fibromyalgia.  Additionally, the Veteran has received various psychiatric diagnoses since service, and is currently diagnosed with an anxiety disorder; service connection has, however, not be established for any of these disorders.

A review of the Veteran's service treatment records reveals that upon enlistment, the Veteran indicated on his May 1969 report of medical history that he had nervous trouble, frequent or severe headache, dizziness, shortness of breath, soaking sweats, pain or pressure in the chest, palpitation or pounding heart, leg cramps, back trouble, frequent trouble sleeping, bed wetting, depression or excessive worry, sleep walking, and stuttering or stammering.  A physician's note on that report of medical history notes that the Veteran's lower back hurt in the cold, attributed shortness of breath, chest pain, and heart palpitations to smoking, noted that leg cramps were occasional, and indicated that the Veteran did not have a current prescription for nervousness or depression.  On the May 1969 enlistment examination report itself, the only condition or deformity noted was mild genu valgus; clinical evaluation of all other bodily systems, including psychiatric and musculoskeletal, are marked normal.  Similarly, on the Veteran's March 1973 report of medical history prior to separation from service, he reported frequent or severe headaches, dizziness or fainting spells, shortness of breath, palpitation or pounding heart, frequent indigestion, cramps in legs, frequent trouble sleeping, depression or excessive worry, and nervousness.  A physician's note indicated that the Veteran sleepwalked once a year, had had headaches since he was a child, noted only one episode of dizziness, related shortness of breath and pounding heart with exercise and excitement, indigestion to chow hall food only, and indicated that the Veteran had had trouble sleeping and nervousness all his life.  However, the Veteran's March 1973 separation examination report contains a normal clinical evaluation for all bodily systems, excluding "patent airways bilaterally" and a notation about the Veteran's tonsils.  It also contains the same note regarding the symptoms reported by the Veteran in his medical history report.  A February 1969 service treatment record noted pain in the ribs and shortness of breath, an October 1969 service treatment record noted stiffness in both calves and shin splints.  A January 1973 treatment record noted pain in right shoulder for the prior two weeks with a possible diagnosis of tendonitis, although a subsequent X-ray was normal.

The Board notes that there have been several opinions as to the underlying cause of the Veteran's fibromyalgia and its relationship to the Veteran's mental health.  A September 2003 rheumatology etiology opinion indicated that it was at least as likely as not that the Veteran's fibromyalgia was related to his active duty service if his stress disorder was determined to be related to his military service; the examiner indicated, however, that it was beyond his scope of his expertise to determine whether the Veteran's mental health disorder was related to service.

In a June 2009 VA opinion, the examiner opined that it was less likely as not that the Veteran's generalized anxiety disorder was related to his service.  This examiner opined that the Veteran's anxiety disorder had its onset prior to service, and that it was less likely as not that it could be attributed to his service.  However, he further opined that it was "possible" the anxiety disorder was worsened by his service.  In support of this he observed that the Veteran's anxiety disorder exacerbated and was exacerbated by the Veteran's physical condition, specifically discussing the Veteran's fibromyalgia.  This examiner pointed out that fibromyalgia symptoms included headaches, intense muscle pain, chronic sleep disturbance, moderate to severe fatigue, and anxiety and depression. He further observed that these symptoms worsened under emotional or mental distress, and that the Veteran self-reported symptoms of fibromyalgia during service.  He then indicated that because of the manifestations of fibromyalgia as discussed above, it was "unclear to what extent his anxiety, and depressive symptoms would be present without fibromyalgia or his other physical symptoms."  He then distinguished likely exacerbation of the Veteran's anxiety and depressive symptoms "at times" during service from "possible" worsening of the Veteran's anxiety due to his physical issues.

An October 2012 VA opinion observed the Veteran's October 1999 diagnosis of fibromyalgia, noting that the Veteran had several symptoms of fibromyalgia including tender points bilaterally in multiple joints, a mood disorder, sleep disturbances, headaches, anxiety, depression, and IBS.  The examiner noted that service treatment records are positive for symptoms that could be associated with fibromyalgia including reported sleep disturbances and psychological and cognitive symptoms reported by the Veteran on his enlistment and separation examinations; however, he also indicated that these are symptoms that can merely be associated with fibromyalgia but are not part of the 1999 diagnostic criteria.  He concluded that he could not provide an etiology opinion without resort to speculation due inability to retrospectively apply the Veteran's 1999 diagnosis to his period of service.  The Board found that the rationale provided for this conclusion to be less than probative because it did not address the Veteran's lay statements; accordingly, the Board requested a supplemental opinion from a VA rheumatologist.

A February 2017 VA rheumatologist's opinion essentially stated that the Veteran's enlistment and separation physical examination reports did not support a diagnosis of fibromyalgia because they did not provide definitive evidence of pain in all four extremities and the axial skeleton for three months or more.  However the examiner acknowledged that "later testimony suggests a problem with long standing musculoskeletal pain going back to his service years" and that it was not possible to exclude the conclusion that the Veteran had onset of fibromyalgia before or during his service years.  He further acknowledged that the Veteran had reported symptoms such as anxiety and depression on both his enlistment and separation medical history report, and that those symptoms are "often associated with fibromyalgia," but reiterated that the requirement for a diagnosis of fibromyalgia is widespread pain of the all four extremities and the axial skeleton for three months of more.  

A review of the Veteran's post-service treatment records reflect August 1983 treatment for chest pain, shoulder pain and neck pain over the prior 3 months; a September 1983 treadmill stress test was negative for ischemia.  A December 1983 record documents treatment for chest pain, with an undetermined cause; palpitations were noted.  A January 1984 treatment records notes chest pain unrelated to meals or exertion.  An October 1984 VA mental health intake record notes anxiety, and a desire to quit smoking due to asthma and throat issues.  In March 1985 the Veteran was diagnosed with a left ankle sprain.  An October 1985 diagnosis of gastroesophageal reflux disease is noted, followed by November 1987 treatment for abdominal pain.  At that time examination was normal and no diagnosis was rendered.  

Additional post-service treatment records reveal that he was diagnosed with bipolar disorder or dysthymia in November 1994.  Prior to this, severe dysthymia was noted, and at that time the Veteran reported self-reported arthritis, which was noted to be an "Axis III" issue.  A September 1994 chest X-ray was normal.  A June 1995 VA examination noted depression, subtle paranoia, attention deficit disorder, and ruled out manic depression, noting some "Axis II mixed traits."  A June 1995 treatment record noted a diagnosis of arthralgia of multiple joints, but normal range of motion of the back.  A September 1995 VA neurology consult noted back pain, neck pain, and shooting pain in the legs and foot, as well as degenerative joint disease of the cervical spine.  An August 1998 record included in the Veteran's SSA records noted "a large component of myofascial pain syndrome" for which referral to a psychiatrist was recommended after ruling out surgically treatable causes.  At that time the Veteran reported that he had injured himself in 1972 during military service, and since that time had pain all over.  He described his pain as diffuse throughout his back and lower extremities.

As discussed above, the Veteran was initially diagnosed with fibromyalgia by VA in October 1999.  At that time a VA rheumatology note indicated that the Veteran was positive for diffuse myalgias and arthralgia involving the shoulders, back, neck, elbows, and knees, with no history of any accidents, and constant symptoms since 1972.  Gastrointestinal symptoms were also noted.  Diffuse tenderness was noted at over seven or the eleven points needed to diagnose fibromyalgia, and pain in the sternal points, nape, posterior elbow, lower back, and bilateral anterior knees was noted.  It is also noted that the Veteran indicated that he did not want to be on any antidepressants.  A December 1999 VA rheumatology clinic treatment records noted that the Veteran was waking up due to pain at night, that all labs were negative for any other rheumatologic diseases, and that a hepatitis C panel was negative; pain is noted to be mainly in the shoulders on the pressure points, and in his jaw.  

A September 2000 rheumatology record discussing the Veteran's fibromyalgia diagnoses indicated that the Veteran exhibited significant depression with somatic complaints and stated that "until [the Veteran] can be treated for his psychological problem, the somatic complaints are likely to persist."  A December 2000 VA treatment record noted diffuse joint and trigger point tenderness, and an otherwise normal joint examination.  Diffuse myalgias were noted, along with a lack of psychiatric treatment.  December 2002 psychiatry noted an earlier 1993 diagnosis of stress related depression, as well as severe fatigue due to fibromyalgia.  A September 2003 note by an attending VA rheumatologist indicated that the Veteran "definitely has fibromyalgia" and that to the extent "that the Veteran's stress disorder is related to military service, the fibromyalgia is likewise related," and that "considering that his stress disorder is definitely related to military service, there is a greater than 50% probability that his fibromyalgia is likewise related," noting that the Veteran had very few complaints at the time of his induction to the military.  A March 2006 rheumatology note indicates that the Veteran exhibited classic tender points of fibromyalgia with no inflammatory signs.  Fibromyalgia is likewise noted as current diagnosis in the Veteran's most recent VA treatment records in the claims file.

As a preliminary matter, the Board notes that fibromyalgia is not noted on the Veteran's enlistment or separation examination reports.  Furthermore, although several symptoms noted by various VA examiners to be associated with fibromyalgia are reported by the Veteran in his enlistment physical, because no symptoms are noted in enlistment physical examination report itself, the Veteran is entitled to the presumption of soundness.  In this regard, the Board notes that although the Veteran reported on his separation physical that some of the cognitive and mental health symptoms started during childhood, as notations contained in that report also reflect that the Veteran did not have active medications or diagnoses for these symptoms, the Board finds that such evidence fails to meet the high burden of clear and unmistakable evidence of a preexisting disability.  Additionally, even if such evidence were sufficient to meet the high burden of clear and unmistakable evidence with regard to preexistence, the Board finds that there is not clear and unmistakable evidence that any preexisting disability was not aggravated by the Veteran's active duty service, given its findings, discussed further below, that the Veteran's lay statements with regard to the onset and nature of symptoms and active duty service are competent and credible.

Addressing the first element of service connection, there is clear evidence of a current diagnosis of fibromyalgia dating back to at least October 1999.  Additionally, the Veteran's April 2011 Board hearing testimony provides competent and credible evidence of generalized body aches in both the lower and upper extremities, and the stressful nature of his military occupational specialty.  In this regard the Board finds that Veteran's lay statements are competent because they related to symptoms that are directly observable to him and do not require any specialized medical expertise, and credible because they are consistent, somewhat corroborated by the Veteran's post-service treatment records, and there is no contradictory evidence of record.

As for the final and third element of service connection, medical nexus, the Board notes that several different examiners have provided several different characterizations of the relationship between the Veteran's mental health diagnoses and symptoms and his fibromyalgia diagnosis.  Additionally, the conclusions of the October 2012 VA examiner and the February 2017 VA rheumatologist are similar to the extent that they conclude that based on the Veteran's service treatment records an in-service diagnosis of fibromyalgia cannot be made, but acknowledge evidence of in-service symptoms that are related to the criteria used to diagnose fibromyalgia.  Additionally, the Board finds that the February 2017 VA rheumatologist's opinion provides probative and persuasive evidence that it is not possible to rule out in-service onset of fibromyalgia given the Veteran's later testimony of longstanding diffuse musculoskeletal pain.  Although the Board acknowledges that there is some medical history to suggest that some of the Veteran's in-service and post-service pain may have been caused by localized musculoskeletal issues or other causes such as GERD, sprain, and degenerative joint disease, the most probative medical opinion of record cannot rule out an in-service onset, and there are numerous medical records by several rheumatologists identifying an unclear relationship between the Veteran's mental health symptoms, which are indisputably documented in his service treatment records, his fibromyalgia symptoms, and the Veteran's active duty service.  Accordingly, the Board finds that the weight of the evidence in support of and against a finding of medical nexus is at least equal.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for fibromyalgia is warranted.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


ORDER

Entitlement to service connection for fibromyalgia is granted.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.  Here, as noted in the August 2011 Board remand decision, the Veteran testified that his arthritis diagnoses are related to his fibromyalgia, on the basis that his muscle problems created other issues with his joints.  Although a review of the February 2017 rheumatologist opinion did not identify an etiological relationship between arthritis and fibromyalgia, a review of the record reveals that the Veteran has not been provided notice of elements of secondary service connection consistent with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter pertaining to the elements of secondary service connection.

2. After undertaking any necessary additional development to include obtaining a medical opinion if deemed necessary, readjudicate the remaining issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


